Citation Nr: 1207317	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred on December 18 and 26, 2003.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York.  The VAMC denied a claim for payment or reimbursement of unauthorized medical expenses provided by Champlain Valley Physicians Hospital (CVPH) on December 18th and 26th, 2003.

In April 2004, the Veteran indicated he wanted a hearing before a Veterans Law Judge regarding his reimbursement claim.  In July 2004, he amended his request to a videoconference hearing with a Veterans Law Judge.  In March 2007, the Board remanded the claim so that the Veteran could be scheduled for a videoconference hearing.  In April 2007, the Veteran submitted a letter withdrawing his request for a hearing.  As the Veteran has withdrawn his hearing request the Board will now adjudicate the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain.

2.  The Veteran received treatment at CVPH on December 18 and 26, 2003, for low back pain.  

3.  The Veteran is enrolled in the VA health care system.  Prior to December 18, 2003, he last received medical care at a VA facility on September 17, 2003.

4.  There was no prior authorization from VA for this private treatment, nor did the Veteran request such authorization within 72 hours of admission.

5.  The Veteran's treatment on December 18 and 26, 2003 was not rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on December 18 and 26, 2003, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  38 U.S.C.A. §§ 1154(a), 1725, 1728, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Significantly, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  Indeed, in his personal statements the appellant has demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.  

As for any duty to assist, the Board is satisfied that the duty to assist has been met as all pertinent private hospitalization records and medical bills were submitted or obtained.  Additionally, pertinent VA records have also been obtained.  The Veteran has also submitted medical evidence and personal statements.  


Laws and Regulation

Under 38 U.S.C.A. § 1703, when VA or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  Under 38 U.S.C.A. § 1728(a), as implemented by 38 C.F.R. § 17.120, such payment or reimbursement is available where - (a) The care and services rendered were for an adjudicated service-connected disability; and (b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

As to the above criteria, the United States Court of Appeals for Veterans Claims (Court) has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized." Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725, as implemented by 38 C.F.R. §§ 17.1000-1003, enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria: 

a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal "prudent layperson" standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1728 (for service-connected disabilities), which is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of "emergency treatment." 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In February 2004, the Veteran filed a claim for payment and reimbursement of medical expenses arising from treatment at CVPH in December 2003.  He reported he seeking treatment through emergency services at CVPH because he was unable to get an appointment at the VA clinic in Plattsburgh.  He reported having extreme back pain, but being informed that he would have to wait "5+" days before there was an open appointment at the VA Plattsburgh clinic.  He further reported that once he was able to receive treatment at the VA clinic in Plattsburgh that the physician "lectured [him] about [his] weight," and refused to prescribe a specific "pain killer saying 'he was worried about addiction'."  The Veteran indicated he was worried about missing work due to his pain, and needed earlier treatment and treatment with prescription pain medication.

VA treatment records show that on December 18, 2003 the Veteran had a 10 AM appointment regarding his lumbar spine with the Plattsburgh clinic.  The Veteran was last treated by the clinic in September 2003.  The Veteran called the clinic at 10:46 AM to request another appointment for the same day.  The VA nurse explained that there were no appointments available again until December 22, 2003, and informed him that he should have kept his 10am appointment.  The Veteran declined the December 22, 2003 appointment, stating that he would "probably feel better by then."  The VA nurse then asked the Veteran if he had "outside insurance," and suggested if he did, then he could go to one of the local walk-in clinics, but would need to wait until December 22, 2003 to get an appointment with the Plattsburgh clinic.

At 12:59 PM, on December 18, 2003, the Veteran sought treatment at the CVPH with complaints of acute onset of chronic back pain.  The Veteran stated that his back pain began three days prior, secondary to shoveling snow.  The in-take record is noted to be an "emergency nursing record."  The Veteran drove himself to CVPH for treatment.  Under acuity neither emergent nor urgent were selected by the examiner.  The Veteran was noted to show "no acute distress" in his general appearance.

On December 26, 2003, the Veteran again sought treatment at CVPH for low back pain.  He stated he was unable to see his usual provider because the office was closed.  The record shows he drove himself to CVPH, and that his care was "non-urgent."  He was provided a prescription for Percocet.

On December 30, 2003, the Veteran sought VA treatment for low back pain.  He stated he had recent backaches, and that he was recently evaluated in "the emergency room", where he was released with two prescriptions, Percocet and Flexeril.  The physician counseled the Veteran regarding how weight problems can specifically impact low back pain.  The Veteran stated he felt his back pain stemmed from his lumbar muscles reacting to his recent snow shoveling.  He was assessed with recent back strains, and status post L4-5 laminectomy.  The physician counseled the appellant about the side effects of Percocet.

Analysis

In the present case, the Veteran has stated that he was suffering from "extreme" lumbar pain, and as a consequence he sought treatment.  The appellant is service connected for most for postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain.  As such, the Board concedes that hospital care provided on December 18 and 26, 2003 was for a service-connected disability.

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557  (1994).  According to 38 C.F.R. § 17.54, in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by a veteran or by others on his behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  

Here, the Veteran does not allege, and the evidence does not show, that he sought authorization for his non-VA medical care, either prior to treatment or within 72 hours of receipt of treatment.  In fact, the record shows that the Veteran turned down a December 22, 2003 appointment with a VA facility after missing a scheduled December 18, 2003 appointment.

However, when a veteran receives treatment at a non-VA facility without prior authorization, he can still be paid or reimbursed for the medical expenses incurred for that treatment.  See 38 U.S.C.A. §§ 1725, 1728. 

The Veteran argues that the Plattsburgh VA clinic did not have available appointments to provide treatment on December 18 and 26, 2003, and that his treatment at CVPH was an "emergency."  The Board notes, however, that the Veteran had a VA appointment on December 18, 2003 which he failed to report to on time.

Thus, the remaining issues are: (1) whether the December 18 and 26, 2003 treatment at CVPH was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(b), (c). 

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on December 18 and 26, 2003 under the amended version of 38 U.S.C.A. § 1728 are not met.  In this regard, the totality of the circumstances demonstrates the Veteran's treatment does not meet the prudent layperson standard for "medical emergency" under the amended version of 38 U.S.C.A. § 1728(c).  The Board notes that 38 C.F.R. § 17.1002, one of the regulations implementing the Veterans Millennium Health Care and Benefits Act, defines emergency services.  Under such provision, emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

The regulations do not require that a veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the evaluation and treatment were for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

Here, the Veteran received treatment through the emergency department of CVPH; however, on December 18, 2003 he indicated his back pain had begun three days prior.  Additionally, there is no indication that his condition was ever unstable.  He reported to the VA nurse on December 18, 2003 that he did not want an appointment on December 22, 2003 because his back pain would be better prior to that date.  During treatment at CVPH on December 18, 2003 he was noted to be in no acute distress.  Significantly, even though his pain had begun three days prior, the Veteran missed a scheduled appointment with the VA clinic, suggesting that he did not feel that his pain was of a severity to warrant an emergency.  

The Veteran again reported to the emergency department of CVPH on December 26, 2003 with complaints of back pain; however, the treating nurse practitioner again indicated that the care necessary was non-urgent.  During this second visit he was noted to be in moderate distress.  The Veteran was treated with prescription pain medication and released following treatment on both dates.  While the Veteran reported "severe pain" in his claim for reimbursement, there is no indication he thought his health was in serious jeopardy, that serious impairment to bodily functions was possible, or that serious dysfunction of any bodily organ was involved.  In fact, the Veteran called the VA clinic at 10:45am, and did not seek treatment for his back pain until close to 2pm the same day.  On both occasions he was oriented, able to ambulate unassisted, and able to drive himself to the CVPH.  When he sought treatment on December 30, 2003 he stated his belief to the VA physician that his back pain was due to muscle strain from shoveling snow.  

Although it was not unreasonable for the Veteran to seek some sort of basic medical attention for his symptoms, the medical and lay records provide no evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  His symptoms simply do not rise to that high level.  No medical personnel ever described his symptoms as "severe."  No medical personnel indicated that he was in immediate medical danger.  There is no evidence of any immediate danger due to his symptoms, or evidence that he believed there was immediate danger to his health.  The appellant The appellant indicated that he wanted pain medication sooner so that he would be able to work.  Overall, the evidence does not demonstrate serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part due to his symptoms of weakness, disorientation, drowsiness, and a nauseated feeling.  See 38 C.F.R. § 17.1002(b).  The fact that he experienced pain for three days prior to treatment is a significant factor here.

Inasmuch as the criterion of emergency treatment is not satisfied, payment or reimbursement cannot be authorized under this provision.  Additionally, the Board finds that the weight of the evidence is against a finding that no VA facility was feasibly available to the Veteran for treatment.  The record plainly shows that the Veteran missed a previously scheduled appointment on December 18, 2003 with a VA clinic in Plattsburgh, and, additionally, that he turned down a December 22, 2003 make-up appointment with the same clinic.  There is no indication the Veteran attempted to make an appointment with other VA community based outpatient clinics in the area, to include the Elizabethtown VA clinic which was 16 miles from the Veteran's then-current address.  The record does not indicate that either VA or other Federal facilities were feasibly unavailable or that an attempt to use them beforehand or obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or impracticable, or that emergency treatment had been or would have been refused.

In short, for the reasons stated above, payment or reimbursement of unauthorized medical expenses incurred via CVPH on December 18 and 26, 2003 cannot be authorized under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. § 17.120.


ORDER

Entitlement to payment or reimbursement for private medical expenses incurred on December 18, 2003 and December 26, 2003 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


